Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10, 12-17, 19, 21-23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Birch (EP 0638680) in view of Watson Jr. (US Patent 4,977,219) as evidenced by PG Pub. 2005/0226914 & US Patent 7,517,570.
Regarding claims 1 and 21-22, Birch teaches a flexible fibrous surface treating article comprising an open lofty nonwoven web comprising fibers and a binder that coats the fibers of the nonwoven web comprising a cured product of a curable composition comprising a latex and a 
Even if Birch does not disclose the claimed method of testing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method of testing and given that Birch meets the requirements of the claimed article, Birch clearly meet the requirements of present claims article.
Birch teaches styrene butadiene latex which is can be carboxylated. Birch is silent regarding the claimed carbodiimide. However, Watson Jr. teaches using a carbodiimide crosslinker in lieu of melamine crosslinker because it provides a significantly lower temperature than melamine. It would have been obvious to one of ordinary skill in the art to use the 
Further,  it is noted that it is known in the art to use carbodiimode crosslinkers as an equivalent alternative for melamine crosslinkers. This is evidenced by PG Pub. 2005/0226914 & US Patent 7,517,570. 

Regarding claim 2, the binder binds the fibers of the nonwoven web together.
Regarding claim 3, the binder bonds together the fibers at points where they contact one another. 
Regarding claims 4-5, the fibers comprise polyester, including polyethylene terephthalate, polyamide, rayon, or polypropylene. 
Regarding claim 7, the cured product of the curable composition is within the claimed range [Table A and B]. 
Regarding claim 8, the latex is within the claimed range or the curable composition. 
Regarding claim 10, Birch teaches water as a results effective variable. Although, Birch is silent regarding the claimed amount of water. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of water through routine experimentation. 
Regarding claim 12, Birch teaches the carboxylated latex. 
Regarding claims 13-15, the latex is a styrene butadiene latex.
Regarding claim 16, Birch teaches styrene butadiene latex which is can be carboxylated.
Regarding 17, the crosslinker is in the claimed amount of the curable composition [Table A and B]. 
Regarding claim 19, 
Regarding claim 20, the crosslinker is a melamine crosslinker. 
Regarding claim 23, the curable composition further comprises a surfactant, pigment, rheology modifier or a catalyst.
Regarding claim 38, the flexible fibrous surface-treating article is a floor pad. 
Claims 1-5, 7-8, 10, 12-14, 17, 19, 21, 23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/208579, hereinafter referred to as ‘579.
Regarding claims 1-5, 7-8, 10, 12-14, 17, 19 and 21, ‘579 teaches a flexible fibrous article comprising fibers and a binder that coats the fibers of the nonwoven web to bind the fibers of the nonwoven web together at points where they contact one another with the binder comprising a cured product of a curable composition comprising a an acrylic (or polyacrylate) latex and a crosslinker wherein the crosslinker is a carbodiimide crosslinker (substantially free of formaldehyde). The latex is carboxylated. The fibers are polyester and although they are not explicitly taught as polyethylene terephthalate, it would have been more than obvious for one of ordinary skill in the art to arrive at the claimed polyethylene terephthalate as it is well known in the art and one of the most commonly used types of polyesters. The cured product of the curable composition is about 15-50 wt% of the flexible fibrous article. The crosslinker and latex are taught in the claimed weight percent amount of the curable composition.  The latex is taught as having the claimed weight percentage of water. ‘579 teaches the nonwoven is for a shoulder pad and therefore is considered to meet the claimed open and lofty nonwoven web. ‘579 is silent regarding the claimed gas emittance of formaldehyde under the claimed conditions. However, given the ‘579 teaches such a similar article made of such a similar composition including carbodiimide crosslinker and latex binder and nonwoven if similar fiber composition, the claimed gas emittance of formaldehyde under the claimed conditions is necessarily present. While there is no disclosure that the article is a surface-treating article as presently claimed, 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. surface-treating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article and further that the prior art structure which is an article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 23, ‘579 also teaches a density modifier and surfactant in the curable composition. 
Regarding claim 38, ‘579 is silent regarding the claimed pad being a floor pad. However, it would have been obvious to one of ordinary skill in the art to use the pad as a floor pad as padding is known to be used in a number of end uses. 

Claims 1-5, 7-8, 10, 12-14, 17, 19, 21, 23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/208579, hereinafter referred to as ‘579 in view of Talalay (US Patent 2,478,340).
Regarding claims 1-5, 7-8, 10, 12-14, 17, 19 and 21, ‘579 teaches a flexible fibrous article comprising fibers and a binder that coats the fibers of the nonwoven web to bind the fibers of the nonwoven web together at points where they contact one another with the binder comprising a cured product of a curable composition comprising an acrylic latex (or polyacrylate) and a crosslinker wherein the crosslinker is a carbodiimide crosslinker  (substantially free of formaldehyde). The latex is carboxylated. The fibers are polyester and although they are not explicitly taught as polyethylene terephthalate, it would have been more than obvious for one of ordinary skill in the art to arrive at the claimed polyethylene terephthalate as it is well known in the art and one of the most commonly used types of polyesters. The cured product of the curable composition is about 15-50 wt% of the flexible fibrous article ‘579 teaches the nonwoven is for a shoulder pad and therefore is considered to meet the claimed open and lofty nonwoven web. The crosslinker and latex are taught in the claimed weight percent amount of the curable composition. The latex is taught as having the claimed weight percentage of water. In the alternative, Talalay teaches a nonwoven which has crimped fibers and is therefore open and lofty in order to provide cushioning. The previous combination is silent regarding the claimed gas emittance of formaldehyde under the claimed conditions. However, given the previous combination teaches such a similar article made of such a similar composition including carbodiimide crosslinker and latex binder and nonwoven if similar fiber composition, the claimed gas emittance of formaldehyde under the claimed conditions is necessarily present. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the open and lofty nonwoven of Talalay in ‘579 in order to provide cushion and arrive at the claimed invention.
While there is no disclosure that the article is a surface-treating article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. surface-treating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article and further that the prior art structure which is an article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 23, ‘579 also teaches a density modifier and surfactant in the curable composition. 
Regarding claim 38, ‘579 is silent regarding the claimed pad being a floor pad. However, it would have been obvious to one of ordinary skill in the art to use the pad as a floor pad as padding is known to be used in a number of end uses. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789